Citation Nr: 0634651	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed cardiac 
condition.  

2.  Entitlement to service connection for a claimed acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
September 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision 
denying service connection for bipolar disorder and for 
valvular heart disease with hypertension.  

The veteran testified before the undersigned Veterans Law 
Judge from the RO via videoconference in May 2002.  A 
transcript of that hearing is of record.  

In September 2002, the Board undertook further development of 
the case under the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  However, the 
provision of section 19.9 that purported to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not considered by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, in July 2003, the Board remanded these matters 
to the RO for additional development of the record.  

The claim of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the veteran when further action on her 
part is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of service connection for a cardiac 
condition has been accomplished.  

2.  The veteran is not shown to have manifested a heart 
disorder in service or for many years thereafter.  

3.  The currently demonstrated valvular heart disease, status 
post mitral valve replacement is not shown to be due any 
event or incident of the veteran's military service.  


CONCLUSION OF LAW

The veteran's cardiac disability manifested by valvular heart 
disease and status post mitral valve replacement is not due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
service connection for a cardiac condition has been 
accomplished.  

The rating decision on appeal was issued in January 2000, 
prior to the enactment of VCAA.  In August 2003, during the 
pendency of this appeal, the RO sent the veteran a letter 
advising her that to establish entitlement to service-
connected compensation benefits, the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  Thereafter, the veteran was afforded time to 
respond before the RO readjudicated the case as reflected in 
the May 2006 SSOC.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the August 2003 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA would make reasonable 
efforts to help her obtain medical records, employment 
records, and records from Federal agencies.  The letter asked 
the veteran to provide the necessary contact information and 
authorization for all relevant entities having evidence for 
development, and advised her that is the claimant' s 
responsibility to ensure that requested records are received 
by VA.  

The letter stated that the veteran could obtain and submit 
records to VA herself.   A follow-up notice letter in 
September 2005 reiterated these points, updated the veteran 
on the status of evidentiary development, and specifically 
asked the veteran, "Please provide us with any evidence or 
information you may have pertaining to your appeal."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
This is logical, since the rating decision was issued prior 
to enactment of VCAA.  However, the Board finds that the lack 
of full pre-adjudication notice in this appeal has not, in 
any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded ample opportunity thereafter to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  
Therefore, the Board finds that any failure on VA's part in 
not completely fulfilling the VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  

The RO has not notified the veteran of the criteria for 
degree of disability or effective date of rating; however, on 
these facts, the RO's omission is harmless.  Id.  As the 
Board's decision herein denies service connection for the 
claimed disability, no degree of disability or effective date 
is being assigned for any disability, and there is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical record is not on file, but, as 
noted in detail hereinbelow, the RO made diligent efforts 
through the Navy, the Marine Corps, and the National 
Personnel Records Center to procure any service medical 
records available.  

The veteran's post-service VA and private medical records 
have been associated with the claims file; neither the 
veteran nor her representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having records that should be 
obtained before the claim is adjudicated.  The veteran has 
been afforded appropriate VA medical examinations in support 
of her claim.  Finally, the veteran was afforded a 
videoconference hearing before the Board at which she 
presented oral testimony in support of her claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a cardiac condition.  


II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the veteran's service medical records (SMR) are 
not available.  An August 1999 RO administrative decision 
details that the RO diligently pursued the SMR's through Navy 
archives, through Marine Corps archives, and through the 
National Personnel Records Center, all without success.  

The RO asked the veteran in June 1977 and again in August 
1999 for any SMR's in her personal possession, but she has 
been unable to furnish any SMR or other documentation of a 
cardiac disorder in service.  

Even though there is no documentation of a cardiovascular 
disorder during service, service connection may be granted on 
a presumptive basis if a cardiovascular disorder becomes 
manifest to a compensable degree within one year of discharge 
from military service.  38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran was discharged from military 
service in September 1974, while the earliest medical 
documentation of a cardiac disorder to any degree was 
treatment for severe prolapse secondary to bacterial 
endocarditis in January 1996.  

(Parenthetically, an undated psychotherapist's note asserts 
the veteran was treated for chest spasm and tachycardia 
beginning in April 1988, but these were noted as somatic 
symptoms related to stress at her current job rather than 
chronic cardiac symptoms, and in any event this is outside 
the first year after discharge from service.)  

The Board accordingly finds that there is no evidence of 
onset of symptoms within a year of discharge from service.  

The file contains extensive VA and non-VA medical treatment 
records showing treatment for mitral valve replacement (with 
complications) in 1996, continuing with anticoagulant 
treatment.  However, none of these treatment records show any 
connection to the veteran's military service, or a specific 
date for onset of the underlying cardiac condition.  

The veteran had a VA cardiac examination in February 2006, 
during which the examining physician reviewed the veteran's 
medical history and noted clinical observations in detail.  

The examiner noted that a 1996 treatment note from Robinson 
Memorial Hospital referred to "history of mitral valve 
prolapse" but noted also that there was no documentation of 
an active heart condition between the veteran's discharge 
from service in 1974 and the 1996 treatment note.  

The examiner diagnosed current valvular heart disease, status 
post mitral valve replacement and with no evidence of chronic 
congestive heart failure.  The examiner also stated that, 
given the absence of documentation of a heart condition in 
the interval period, relating the onset of the veteran's 
heart condition to her active duty time would be based purely 
on speculation.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, the record 
contains no medical evidence whatsoever of nexus between the 
veteran's military service and her current cardiac disorder.  

In addition to the medical evidence, the Board has considered 
assertions advanced by the veteran-that her cardiac disorder 
began during her military service -in adjudicating the claim 
on appeal.  

Specifically, during her videoconference testimony, the 
veteran asserted that she was told during her discharge 
physical examination that she had a heart murmur and appeared 
to have a kidney disorder that could be related to a cardiac 
condition; she testified that she was retained in service for 
six additional weeks for diagnostics but was not informed of 
any abnormal findings.  The veteran is certainly competent to 
describe her own symptoms.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, the veteran is a layperson not shown to possess the 
appropriate medical training and expertise; she is not 
accordingly not competent to render a probative opinion on a 
medical matter, such as whether there is a medical 
relationship between her current cardiac disorder and her 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

As noted, the veteran's cardiac condition was not documented 
until more than twenty years after her discharge from 
service.  During her videoconference testimony before the 
Board, the veteran asserted that she was advised in 1988 that 
she had arrhythmic heartbeat, and this is substantiated to a 
degree by a private psychiatric treatment note (dated in 
December 1992) showing reported history of mitral valve 
prolapse with arrhythmias since 1990.  

However, even if the veteran's testimony is accepted as 
credible, this still represents a passage of fourteen years 
between discharge from service and onset of symptoms.  The 
Board finds this passage of years to be actual evidence 
against the claim for service connection.  

Under these circumstances, the Board finds that the claim for 
service connection for a cardiac condition must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a cardiac condition is denied.  


REMAND

The Board finds that further development is required before 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, can be adjudicated.  

The veteran t has been diagnosed with a number of psychiatric 
disorders, including PTSD, although the Board notes that the 
non-VA medical provider that diagnosed PTSD did not indicate 
the traumatic stressors or clinical criteria on which that 
diagnosis was based.  

The RO denied service connection for PTSD because the 
appellant has no verified in-service stressors.  In the 
veteran's most recent VA psychiatric examination in February 
2006, the examiner (a Clinical Nurse Specialist) found that 
the diagnostic criteria for PTSD were only partially met 
because in-service stressors had not been verified.

The veteran asserts in-service stressors based on physical 
assault (by a group of female servicemembers outside an 
enlisted club in 1974) and sexual assault (by a military 
policeman while she was in custody).  

The AMC sent the veteran a letter in August 2003 asking her 
for additional information to facilitate verification of the 
reported barracks attack and any other stressful events in 
service, but the record does not clearly indicate that the 
veteran has been advised of the alternative sources for 
evidence of stressors in a personal assault case, in 
compliance with the current provisions of 38 C.F.R. 
§ 3.304(f)(3).  

Further, while the February 2006 psychiatric examination was 
thorough and well-documented, the Board cannot accept the 
findings of a Clinical Nurse Specialist, not endorsed or 
reviewed by a psychiatrist or other physician, as competent 
medical diagnosis or as competent medical opinion regarding 
nexus.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations in regard to veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD, 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2005), and any 
other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be advised to 
"give us all you've got" in support of 
her claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should undertake 
to obtain that evidence.  To the extent 
that her assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  The RO must also provide the 
veteran with notice of the PTSD 
stressor evidence appropriate to cases 
in which the alleged stressor relates 
to an in-service physical or sexual 
assault, in accordance with 38 C.F.R. 
§ 3.305(f)(3) (2006) and M21-1, Part 
III, par. 5.14d, Exhibits B-10 and B-
11.  The letters to the veteran, and 
any response, should be incorporated 
into the claims file.  The letters 
should also ask the veteran to provide 
a statement, preferably in the form of 
an affidavit, which describes, in the 
greatest possible detail, the facts 
(who/what/where/when) surrounding the 
claimed assaults.

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  The RO 
should particularly obtain up-to-date 
treatment records from VA or any other 
providers identified by the veteran.  
All records/responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
her representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  On completion of the stressor 
development noted above, the RO should 
arrange for the veteran to undergo 
appropriate VA psychiatric examination, 
by a physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
psychiatrist designated to the examine 
the veteran, and the report of 
examination should include discussion 
of the veteran's documented 
psychosocial  history and assertions.  
All tests and studies, to including 
psychological testing, if deemed 
warranted, should be accomplished, and 
all clinical findings should be 
reported in detail.  

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the veteran has a psychiatric 
disability, to include PTSD, as a 
result of her military service.  The 
examiner should explain how the 
diagnostic criteria are met, to include 
comment upon the link between any 
verified in-service stressor(s) and the 
veteran's symptoms.  

The examiner should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

If the veteran fails to report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.  

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
action, and any other development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder, 
to include PTSD.  If the benefit sought 
on appeal remains denied, the RO should 
furnish to the veteran and her 
representative a Supplemental SOC 
(SSOC) that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


